Case 8:20-cv-01922-JLS-DFM Document 55 Filed 01/12/21 Pagelof1 Page ID #:1571

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. SACV 20-01922-JLS (DFMx) Date January 12, 2021
Title Cynthia Brown v. The Bank Of New York Mellon

 

 

 

PRESENT: HONORABLE JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

Melissa Kunig Not Reported
Deputy Clerk Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF: ATTORNEYS PRESENT FOR DEFENDANT:
None Present None Present

PROCEEDINGS: (IN CHAMBERS) ORDER VACATING SCHEDULING CONFERENCE
AND ORDERING PLAINTIFF TO SHOW CAUSE RE SANCTIONS
AND/OR DISMISSAL FOR LACK OF PROSECUTION

On January 4, 2021, Defendant Bank of New York Mellon filed a Unilateral Rule 26(f)
Report, representing that Plaintiff failed to respond to attempts to meet and confer and did not
contribute to the drafting of the Report. (See Doc. 50.)

Pro se litigants are responsible for complying with the Federal Rules of Civil Procedure, the
Local Rules, and the orders of this Court. Accordingly, the Court, on its own motion, hereby
ORDERS Plaintiff, to show cause in writing no later than January 29, 2021, why she should
not be sanctioned or this action should not be dismissed for lack of prosecution for failure to
meet and confer and file a joint report (FRCivP 26) as required by this Court’s Order Setting
Scheduling Conference (Doc. 17). Plaintiff shall file a written response to this OSC explaining
the failure to comply with this Court’s Order Setting Scheduling Conference, which response
shall be accompanied by the filing of the parties’ Joint Report, including Exhibit A to the
Report.

No oral argument of this matter will be heard unless ordered by the Court. The Order will
stand submitted upon the filing of the required documents on or before the date upon which a
response by plaintiffs is due. Failure to timely and adequately respond will result in the
dismissal of this action without further notice.

 

Initials of Deputy Clerk mku

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
